Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about October 25, 1995, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that respondent committed an act which, if committed by an adult, would constitute the crime of attempted grand larceny in the fourth degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
Respondent’s guilt was proven beyond a reasonable doubt. Respondent came "dangerously near” the completion of the *291crime when he approached the complainant and from a distance of about a foot and a half away, made repeated demands for his wallet, including a threat to "make trouble” if the complainant failed to comply (see, People v Acosta, 80 NY2d 665, 670). Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Andrias, JJ.